Order of the County Court of Kings county sustaining demurrer and dismissing the indictment reversed on the law, the demurrer overruled and the indictment reinstated. The inquiry made of the defendant when he executed the bail bond and signed the affidavit of justification was of a material fact and justified under the provisions of sections 569, 572, 573 and 575 of the Code of Criminal Procedure. (See People v. Davis, 122 App. Div. 569.) Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.